Order, Supreme Court, New York County (Elliott Wilk, J.), entered June 26, 1996, which, insofar as appealed from, granted defendants’ motion to compel plaintiff to produce her income tax returns for the years 1992, 1993, and 1994, and to submit to a psychiatric examination, unanimously modified, on the facts, to deny defendants’ motion insofar as it seeks the production of returns for the years 1992 through 1994, and otherwise affirmed, without costs.
Plaintiff’s claim that defendants caused her to lose earnings as a self-employed writer, journalist and business consultant warrants production of her income tax returns for the period she has put in issue, 1986 through 1991, in order to ascertain whether her earning capacity was affected by defendants’ alleged wrongdoing (cf., Katz v Memoli, 28 AD2d 1128). To do this, there is no need for tax returns going four years beyond the period of the loss as presently alleged. We find no merit to plaintiff’s claim that the order directing her to submit to a psychiatric examination, to be audiotaped with her attorney present but not participating, does not sufficiently regulate the *259parameters of the examination to insure that its scope is commensurate with her allegations of emotional injury. Concur— Ellerin, J. P., Wallach, Nardelli, Rubin and Mazzarelli, JJ.